DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13-20 are pending in this application.
Claims 10-11 are amended.
Claim 12, 13 are cancelled.
Response to Arguments
Applicant’s arguments, in pages 1-2, filed 10/06/2021, with respect to 112(b) rejection is not persuasive are not persuasive.  
Applicant argues that no evidence has been provided that the missing features in the claims are actually essential elements. Examiner disagrees because as mention previously the sense circuit of claims 1, 16 with third transistor drain doesn’t have connection to other circuit elements as without connection on source and drain terminals of the switch, the third switch will not generate the sense current which is the purpose of the switching circuit. Similarly to the drain of the second transistor not having connection to the other circuit, which would result in incomplete circuit as result of the third switch not coupled to any voltage level. The 112(b) rejection on claims 1, 16 is therefore, maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11, 14-15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 1, recites “a second transistor having a second drain, a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain of the first transistor.” However it is not clear how the second transistor relates to the first transistor, and there seems to be no connection between the drain side of the second transistor and the first transistor, which result in incomplete circuit. “a sense circuit including a third transistor having a third drain, a third gate coupled to the internal node configured to receive the constant voltage, and a third source” in lines 8-9 of the claim. However it is not clear how the sense circuit operates with the first and second transistor, or how the sense circuit senses the voltage or current through the first or second transistor. For examination purpose the second transistor drain in the auxiliary circuit and the third transistor drain in the sense circuit would be interpreted as the second transistor drain coupled through a transistor to the second terminal and the third drain coupled to the second drain. Dependent claims 2-9 are rejected based on their dependency on claim 1. 
Claim 10 recites “a third transistor having a third drain coupled to the second drain of the second transistor, a third gate coupled to the internal node configured to receive the constant voltage, and a third source” however it is not clear how the third source is related to the other circuit elements. For examination purpose third source is interpreted as the third source 
Claim 14, recites “a converter controller configured to generate a pulse width modulation.” however converter controller is already cited in claim 10, is this converter controller different from converter controller in claim 10? For examining purpose converter controller would be interpreted as the same as the converter controller in claim 10.
Claim 16, recites “a second transistor having a second drain, a second drain, a second gate coupled to an internal node configured to receive a constant voltage, and a second source coupled to the first drain of the first transistor.” However it is not clear how the second transistor relates to the first transistor, and there seems to be no connection between the drain side of the second transistor and the first transistor. “a sense circuit including a third transistor having a third drain, a third gate coupled to the second gate, and a third source coupled to the first drain” in lines 9-10 of the claim. However it is not clear how the sense circuit operates with the first and second transistor, or how the sense circuit senses the voltage or current through the first or second transistor. For examination purpose the second transistor drain in the auxiliary circuit and the third transistor drain in the sense circuit would be interpreted as the second transistor drain coupled through a transistor to the second terminal and the third drain coupled to the second drain. Dependent claims 17-20 are rejected based on their dependency on claim 16.
	Allowable Subject Matter
Claims 1-9, 10-11, 14-15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially, a third gate coupled to the internal node configured to receive the constant voltage. 
Regarding claim 1, Takahashi (2010/0134939) discloses an integrated circuit (fig.2, 11), comprising: a first transistor (15) having a first drain (drain of 15), a first gate (gate of 15), and a first source (source of 15); an auxiliary circuit (26, 28) coupled in parallel with the first transistor (15), the auxiliary circuit (26, 28) including a second transistor (28) having a second drain (drain of 28), a second gate (gate of 28) coupled to an internal node (node connected to gate of 28), and a second source  (source of 28) coupled to the first drain of the first transistor (drain of 15); and a sense circuit (30, 32, 37)  including a third transistor (30) having a third drain (drain of 30), a third gate (gate of 30) coupled to the internal node (node connected to gate of 30), and a third source (source of 30) coupled to the second source and the first drain (source of 30, coupled to drain of 15). However Takahashi does not disclose the auxiliary circuit coupled in parallel with the first transistor, second gate configured to receive a constant voltage, a third gate coupled to the internal node configured to receive the constant voltage. Nishida teaches the auxiliary circuit (M14, M15, fig.2) coupled in parallel with the first transistor (M14, M15 coupled in parallel with M1), second gate (M14, fig.2) configured to receive a constant voltage ([0036]), a third gate (gate of M16) coupled to the internal node configured to receive the 
Claims 10-11, 14-15 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially, a third transistor having a third drain coupled to the second drain of the second transistor, a third gate coupled to the internal node configured to receive the constant voltage, and a third source coupled to the second source.
Regarding claim 10, De Lima Filho discloses a circuit (fig.1, col 1, lines 58-65),comprising: a first transistor (108, fig.1) having a first drain (terminal connected to PVin), a first gate (gate of 108), and a first source (terminal connected to switch node); a switch node (node between 108, 112) coupled to the first source (terminal connected to switch node); an auxiliary circuit (102, 104) coupled in parallel with the first transistor (102, 104 in parallel to 108), the auxiliary circuit including a second transistor (102) having a second drain (terminal connected to switch node), a second gate (gate of 102) coupled to an internal node (node of Boot_OK_B), and a second source (terminal connected to PVin) coupled to the first drain of the first transistor (drain of 108); and a sense circuit (110) coupled between the second source and the second drain of the second transistor (102), De Lima Filho does not disclose an integrated circuit, second gate coupled to configured to receive a constant voltage and sense circuit generate a sense voltage representative of an auxiliary current to be conducted by the second 
Claims 16-20 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 16, especially, a third gate coupled to the second gate.
Regarding claim 16, Takahashi (2010/0134939) discloses a power delivery device (fig.2), comprising: an input terminal (fig.2:P2), and an output terminal (node P3 in fig.2) a first transistor (15) having a first drain (drain of 15) coupled to the input terminal (terminal of Vcc), a first gate (gate of 15), and a first source (source of 15) coupled to the switch node (node P3, fig.10); Page 5 of 10TI-72308AAppl. No.: 16/026,867 September 9, 2020an auxiliary circuit (26, 28) coupled in parallel with the first transistor (15), the auxiliary .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BART ILIYA/Examiner, Art Unit 2839            
/KEVIN J COMBER/Primary Examiner, Art Unit 2839